Per Curiam.
The writ of certiorari herein brings up for review a judgment of the Union County Common Pleas Court, reversing a determination of the workmen’s compensation bureau by which compensation was awarded to the widow and children of the deceased employe.
John C. Armstrong met his death while he was in the employ of the Union County Trust Company. He was employed, generally, as a utility man in the bank and, at the time he met with the fatal accident, was probably engaged in the work for which he was employed. At the particular time he had been directed to go into the cellar of the building occupied by the bank, to scrape some paint off a glass door. He was found lying on the floor with a fracture of the skull. There was a severe contusion of the left eye and temple and evidence of hemorrhage in the middle ear.
Petitioner proved the facts of the employment; that the injuries suffered by her husband happened during the course of his employment, but was not able to produce any proof as to how the happening occurred.
*649The employer offered no testimony whatever before the compensation burean but moved for a dismissal of the petition when the petitioner rested her case. The deputy commissioner found in favor of the petitioner and awarded compensation. On appeal, the judge of the Union County Common Pleas Court concluded that the petition should be dismissed because there was “no proof of an accident arising out of the decedent’s employment.” The court’s finding was based on the opinion of this court in the case of Nardone v. Public Service, &c., Co., 113 N. J. L. 540; 174 Atl. Rep. 745. We, too, are bound by the holding in that case. The judgment in that case, however, was not carried by appeal to the Court of Errors and Appeals. The Kardone case is therefore dispositive of the question before us.
The judgment of the Union County Court of Common Pleas is affirmed, and the writ dismissed, with costs.